TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-16-00420-CV



                                         In re Aaron Browne


                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                Relator Aaron Browne has filed a petition for writ of mandamus. See Tex. R. App.

P. 52.1. On June 22, 2016, we granted Browne’s motion for emergency temporary relief and stayed

the trial court’s orders dated May 23, 2016, and June 17, 2016, as well as all proceedings, pending

further order of this Court. See id. R. 52.10. Browne’s petition for writ of mandamus asks this Court

to vacate the trial court’s May 23, 2016 and June 17, 2016 orders compelling Browne, a non-party

to the underlying suit, to produce his personal federal income-tax returns. We do not address the

merits of Browne’s petition, however, because he did not file either written objections or a motion

for protective order in response to real party in interest (and plaintiff in the underlying suit) Fine Line

Commercial, LLC’s subpoena duces tecum. See id. R. 33.1 (requiring complaint to be preserved by

timely and specific objection); Tex. R. Civ. P. 176.6(d)-(e). Instead, the defendant in the underlying

suit, ATX Painting Company, Inc., filed a motion for protective order, objecting to the request for

Browne’s personal federal-income tax return on the ground that it was irrelevant. See Tex. R. Civ.

P. 176.6(e). Accordingly, Browne has not preserved his complaint about the trial court’s ruling. We
deny his petition for writ of mandamus and lift the stay of the underlying proceedings. See Tex. R.

App. P. 52.8.



                                             __________________________________________
                                             Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Field and Bourland

Filed: July 22, 2016




                                                2